Citation Nr: 1413269	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  11-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted, the Veteran's PTSD claim has been recharacterized to as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Veteran has received alternating diagnoses from various psychiatric professionals, including (a) adjustment disorder with anxious mood (September 2010 VA examination), (b) PTSD for referral to mental health (November 3, 2010 VA medical record), (c) rule out PTSD and anxiety disorder (November 12, 2010 and December 2, 2010 VA mental health records), (d) adjustment disorder with mixed anxiety and depressed mood (January 2011 VA examination) and (e) adjustment disorder mixed and rule out PTSD (February 2, 2011 VA mental health record).

The last VA medical records associated with the claims file were from February 2011.  However, in a July 2011 letter the Veteran reported that he received PTSD treatment.  The record thus indicates that the Veteran may receive continuing psychiatric treatment for his claimed disorder.  As such, these records may be relevant to the present claim and should be obtained for consideration in the appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain VA psychiatric treatment records from the Cincinnati VA Medical Center, dated from March 2011 to the present.  This should also include records from the Veteran's PTSD counselor from December 2010 to the present.  (See February 2011 VA Form 9).  All reasonable attempts should be made to obtain such records and associate them with the claims file, and should be consistent with 38 C.F.R. § 3.159.

2.  After completing the above, and any additional development that may be deemed necessary - including a new VA examination (if indicated) - the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


